             Case 1:19-cv-02139-KBJ Document 1 Filed 07/18/19 Page 1 of 5



                             IN THE U.S. DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BUZZFEED INC.,                                  )
111 E. 18th Street 13th Floor                   )
New York, NY 10003                              )
                                                )   Case No. 1:19-cv-02139
        Plaintiff,                              )
                                                )
        v.                                      )
                                                )
U.S. DEPARTMENT OF STATE,                       )
The Executive Office                            )
Office of the Legal Adviser                     )
600 19th Street, NW, Suite 5.600                )
Washington, DC 20522                            )
                                                )
        Defendant.                              )

                                        COMPLAINT

        1.      Plaintiff BUZZFEED INC. files this Freedom of Information Act suit seeking the

prompt release of records related to a Russian whistleblower who may have been assassinated on

British soil.

        2.      In violation of FOIA, STATE has refused to issue a determination or provide an

estimated completion date for nearly a year since the request was made and has not promptly

produced the records.

                                           PARTIES

        3.      Plaintiff BUZZFEED INC. is a member of the media and made the FOIA request

at issue in this case.

        4.      STATE is a federal agency subject to the Freedom of Information Act, 5 U.S.C. §

552.
              Case 1:19-cv-02139-KBJ Document 1 Filed 07/18/19 Page 2 of 5



                                 JURISDICTION AND VENUE

        5.       This case is brought under 5 U.S.C. § 552(a)(6)(c)(i) and presents a federal

question conferring jurisdiction on this Court.

        6.       Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                                         BACKGROUND

        7.       Alexander Perepilichnyy died in Great Britain in 2012.

        8.       Perepilichnyy was a Russian financier who fled Russia after exposing a $230

million tax fraud by Russian government officials. See BuzzFeed News, Poison in the System

(June            12,          2017),          https://www.buzzfeed.com/heidiblake/poison-in-the-

system?utm_term=.dj9yvMNKzO#.phrDZren03.

        9.       British police concluded that Pereplichnyy died of natural causes, but tests

conducted by his life insurance company found traces of a deadly poison in his body that is

known to trigger heart attacks. Id.

        10.      Various law enforcement officials have stated that the death was clearly an

assassination. Id.

                              DEFENDANT’S FOIA VIOLATION

        11.      On September 28, 2018, BUZZFEED made the following FOIA request to

STATE: “During the period of 12 June 2017 to 1 August 2018: Please provide any and all

emails, memos, letters and/or any other written communications (i.e. text messages) between US

government agencies (including the US Embassy in London) and any other party referring to my

name (Jane Bradley) and/or BuzzFeed and our query relating to the ongoing inquest and death of

Alexander Perepilichnyy. Please provide all records, including but not limited to emails, memos,

and letters, between the US Embassy in London and the Office of the Director of National

                                                  -2-
             Case 1:19-cv-02139-KBJ Document 1 Filed 07/18/19 Page 3 of 5



Intelligence (ODNI) mentioning or referring to Alexander Perepilichnyy, and between the US

Embassy in London and the ongoing coroner’s inquest in the UK into Perepilchnyy’s death.” A

true and correct copy of the request and the related communications is attached as Group Exhibit

A.

       12.      On December 21, 2018, after the statutory deadline to issue a determination had

already passed, STATE acknowledged receipt of the request and assigned it control number F-

2018-07416.

       13.      BUZZFEED followed up with STATE about the request multiple times, including

asking STATE to provide an estimated completion date, which STATE is required to provide

under the FOIA statute.

       14.      As of the date this complaint has been filed, STATE has not provided an

estimated completion date, and has not informed BUZZFEED of the scope of documents that it

will produce or withhold under any FOIA exemptions (i.e., STATE has not provided a

“determination” as that term has been defined by the D.C. Circuit).

       15.      As of the date this complaint has been filed, STATE has not produced any

records. Under the plain text of FOIA, STATE was required to have provided the records

“promptly,” which is defined as “with little or no delay; immediately.” See Food Marketing

Institute v. Argus Leader, 588 U.S. ____ (2019), No. 18–481, Slip Op. at 5, 7 (interpreting FOIA

terms using dictionary definitions).

       16.      This is BUZZFEED’s third lawsuit in this District against STATE in which

STATE failed to provide determinations by the required deadlines or promptly produce records.

See 18-cv-01550; 18-cv-02372; see also Am. Ctr. for Law & Justice v. United States Dep't of

State, 249 F. Supp. 3d 275, 285 (D.D.C. 2017) (noting State’s failure to issue a determination by
                                              -3-
             Case 1:19-cv-02139-KBJ Document 1 Filed 07/18/19 Page 4 of 5



the required deadline); Judicial Watch, Inc. v. U.S. Dep't of State, 241 F. Supp. 3d 174, 177

(D.D.C.), amended on reconsideration, 282 F. Supp. 3d 338 (D.D.C. 2017) (same); James

Madison Project v. Dep't of State, 235 F. Supp. 3d 161, 164 (D.D.C. 2017) (same); Judicial

Watch, Inc. v. United States Dep't of State, 235 F. Supp. 3d 310, 312 (D.D.C. 2017) (same).

                              COUNT I – VIOLATION OF FOIA

       17.      The above paragraphs are incorporated herein.

       18.      STATE is an agency subject to FOIA.

       19.      BUZZFEED made a FOIA request to STATE for agency records of STATE.

       20.      STATE failed to produce the requested records.

                           COUNT II – PATTERN AND PRACTICE

       21.      The above paragraphs are incorporated herein.

       22.      STATE is engaged in a pattern and practice of failing to comply with the

deadlines required under FOIA.

WHEREFORE, Plaintiff asks the Court to:

          i.    Order STATE to produce the requested records immediately;

         ii.    Award BUZZFEED attorney fees and costs;

        iii.    Award systemic injunctive relief that will require STATE to comply with the

                deadlines under FOIA in a timely manner;

        iv.     Enter all other relief the Court deems appropriate or that is justified under the

                statute.




                                               -4-
         Case 1:19-cv-02139-KBJ Document 1 Filed 07/18/19 Page 5 of 5




DATED: July 18, 2019


                                           Respectfully Submitted,

                                           /s/ Matthew Topic

                                           Attorneys for Plaintiff


                                           Matthew Topic
                                           Joshua Burday
                                           (E-Mail: foia@loevy.com)
                                           LOEVY & LOEVY
                                           311 N. Aberdeen, Third Floor
                                           Chicago, Illinois 60607
                                           Tel.: (312) 243-5900
                                           Fax: (312) 243-5902
                                           Bar Nos. IL0037 and IL0042




                                     -5-
